Citation Nr: 1013226	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, 
claimed as a residual of cold injuries to the upper and 
lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1942 to 
September 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 

The evidentiary record has been adequately developed in 
compliance with all prior Board remand instructions and, 
thus, this matter is returned to the Board for further 
consideration.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's rheumatoid arthritis, claimed as a residual of 
cold injuries to the upper and lower extremities, was not 
incurred in service and is not related to service, or any 
incident therein.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid 
arthritis, claimed as a residual of cold injuries to the 
upper and lower extremities have not been met.  38 U.S.C.A 
§§ 1101, 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a letter sent to the Veteran in May 2007, the agency of 
original jurisdiction (AOJ) provided the notice required by 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the 
claims for service connection; information and evidence that 
VA would seek to provide; and information and evidence that 
the Veteran was expected to provide.  In addition, the May 
2007 letter provided the Dingess notification. 

It is, therefore, the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
notices.  The Veteran stated he had no addition information 
to submit for consideration.  In addition, the VA has also 
done everything reasonably possible to assist the Veteran 
with respect to her claim for benefits, such as obtaining 
medical records and scheduling VA examinations.  
Consequently, the duty to notify and assist has been met.

Service Connection 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R 
§ 3.303 (2009); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection may also be granted for 
chronic disorders, such as arthritis, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The Veteran claims that he is entitled to service connection 
for rheumatoid arthritis, claimed as residuals of cold 
injury to upper and lower extremities experienced during his 
tenure in the Army as a pilot.  The Veteran claimed that 
"during a bombing mission over Germany in January 1945, 
[his] electric system was shot out causing [his] 
electrically heated suit to fail." As a result, the Veteran 
claims his hands and feet were exposed to extreme cold 
resulting in injury.  He was then "taken to the Army Air 
Force hospital which serviced the 390th Bomb Group...which was 
about fifty miles from Framingham, England."  See Veteran's 
Statement in Support of Claim, dated May 2007.

Furthermore, the Veteran claimed his condition led to 
several operation to his feet and resulted in amputation of 
two toes.  The Veteran stated he is currently missing one 
toe from each foot and his circulation is very poor.  See 
Veteran's letter, received by the RO in January 2010.

It appears that many of the Veteran's service medical and 
personnel records were destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973 and have not been 
located.  Under such circumstances, the United States Court 
of Appeals for Veterans Claims (Court) has held that there 
is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992);  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  As a result the Board remanded the matter in 
April 2009 for a VA examination. 

Because the Veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in 
Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The VA was able to obtain a Daily Sick Report from December 
1944 to February 1945.  The records indicate the Veteran was 
taken sick in January 1945 in the line of duty.  However, 
there is no indication on what illness or injury the Veteran 
had.  See Daily Sick Report, dated December 31,1944 to 
February 10, 1945.

In June 2009, the Veteran underwent a VA examination where 
he reported a diagnosis of rheumatoid arthritis in 1962 and 
stated that arthritis is presently in his shoulder, left 
hip, right knee, toes, hands, back, and neck.  The Veteran 
reported constant or near constant dull pain in the joint of 
his fingers and feet, cold sensitivity in affected area, and 
mid decrease of sensitivity in bilateral hands and feet.  
See VA examination, dated June 2009.

A physical examination revealed normal skin of the feet and 
normal sensory function of the hands and feet. The "left 
[second] toe was partially surgically amputated due to 
deformity[,] [r]ight [second] toe [was] completely amputated 
[due] to deformity.  Other toes except the great toes are 
clawed."  There is no evidence of overall decrease in hand 
strength and dexterity and determined that the range of 
motion for the hands and fingers were normal.  The Veteran's 
feet, ankles, and toes were noted with deformity but that 
the range of motion was normal and no joint ankylosis. 

An x-ray of the feet revealed "[s]evere bone mineralization 
of both feet with postsurgical/posttraumatic changes and 
presumed amputations as described above.  There is severely 
advanced degenerative change involving the midfoot 
bilaterally as well as the left tibiotalar joint.  There is 
also flattening of the plantar arch bilaterally."  An x-ray 
of the bilateral hands revealed "[d]iffused bone 
demineralization with the marked deformity of both hands and 
wrists as described above.  There are severe erosion at 
multiple sites, particularly within the left hand and what 
appears to be bony fusion across both wrists... Marked 
deformity the distal radius and ulna is also noted 
bilaterally and appears to be chronic dislocation on the 
right."  Id. 

The Veteran was diagnosed with combined rheumatoid arthritis 
and osteoarthritis of bilateral hands and feet.  The 
examiner opined that the he could not resolve the issue as 
to whether it was as likely as not that the Veteran's 
rheumatoid arthritis was related to service without 
resorting to speculation.  He noted that there was a 
notation of the Veteran being in sick call in 1945 but not 
specifically due to cold.  The examiner related that there 
was no medical evidence to support that rheumatoid arthritis 
is caused or triggered by exposure to cold.  The Veteran was 
noted to have osteoarthritis of hands and feet but likewise 
to have widespread arthritis in his low back, hips, 
shoulders, ankles and knees.  He concluded that "these [sic] 
arthritis are not due to cold injury."  Id. 

The Veteran submitted private treatment records from Dr. H. 
David, his private doctor, dated from September 2008 to 
August 2009 which indicate that the Veteran was treated for 
hypertension, arthritis, arthralgias.  The Veteran reported 
a history of rheumatoid arthritis since 1962, and that he 
had foot surgery in 1952 due to frozen feet.  While there 
rheumatoid arthritis is listed under the Veteran's problem 
list, there is no indication it is a result of cold exposure 
during military service.  See Dr. H. David private treatment 
records, dated September 2008 to August 2009.

An addendum to the June 2009 VA examination was issued in 
October 2009, after  Dr. David' private treatment records 
were incorporated into the claims file.  The addendum stated 
that after considering all the evidence including Dr. 
David's private treatment records, the examiner could not 
"resolve this issue without resorting to speculation."  The 
examiner stated considering there were no in-service 
treatment records were available to support the Veteran's 
claim of cold injury, the Daily Sick Report noted the 
Veteran was on sick call in 1945 but did not state the 
reason, and the "type and the duration of exposure and 
medical verification of records are not sufficient to 
support cold injury."  See VA examination addendum, dated 
October 2009.

The examiner further opined, "the radiographic findings of 
bilateral feet and hands show diffuse demineralization but 
it is impossible to conclude that these are the sequelae of 
cold injury exposure because he has rheumatoid arthritis, 
osteoarthritis and small vessel disease and multiple 
surgeries to his feet."  In addition, "[t]here is no medical 
evidence to support that rheumatoid arthritis is caused of 
triggered by exposure to cold.  He has osteoarthritis of 
hands and feet but likewise has widespread arthritis in his 
low back, hips, shoulders, ankles and knees.  These 
arthritis are not due to cold injury.  Notes in his private 
medical records mostly mentioned [complaints of] back, hips, 
and knees and hands and did not mention feet until [August 
2009] where the physician inserted a comment about cold 
injury."  Id. 

Based on the evidence of record, although the Veteran has 
been diagnosed with rheumatoid arthritis, there is no clear 
indication that it is a result from exposure to cold during 
service.  Service connection may not be based on resort to 
pure speculation or even remote possibility, however.  See 
38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 
43 (1993).  The examiners who issued the opinions in June 
2009 and October 2009 supported their rationale with the 
evidence of record.  Despite the examiner's opinion that 
this matter could not be resolved without resorting to mere 
speculation, the Board finds the rationale supports the 
conclusion that the Veteran's current rheumatoid arthritis 
could not be etiologically linked to cold injury.  There is 
also no indication from the evidence of record the Veteran's 
toes were amputated due to a cold injury.  In addition, 
there is no evidence suggesting that the Veteran's condition 
was diagnosed within a year of his separation from service.  

In addition, while the Veteran is competent to testify as to 
his symptoms, he is not competent or qualified, as a 
layperson, to render a diagnosis or an opinion concerning 
medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of 
medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  

The Board is sympathetic to the Veteran's cause and 
appreciates his honorable military service.  However, in 
this case, the lack of competent evidence supporting the 
claim, and, significantly, the VA examiner's opinions, the 
evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for rheumatoid arthritis, 
claimed as a residual of cold injuries to the upper and 
lower extremities is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


